DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 12 October 2021, of application filed, with the above serial number, on 10 July 2019 in which claims 1, 3-8, 10, 12-15, 17, 19-20 have been amended. Claims 1-20 are pending in the application. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the Radius protocol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al (hereinafter “Sheth”, 2020/0322145) in view of Rigney et al (hereinafter “Rigney”, NPL: RFC 2865).
As per Claim 1, Sheth discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions that when executed by the hardware processor, cause the hardware processor to: 
receive, from a user of an enterprise network, a request to access an application hosted outside the enterprise network (at least paragraph 46; connecting applications hosted on devices to cloud or enterprise hosted services);
responsive to the request, send an access request message to a policy management server for the enterprise network, the access request message identifying the application (at least paragraph 119; an access-request 506 is sent from the client 504 to initiate an access request from the RADIUS server 502);
receive, from the policy management server, permission for the user to access the application (at least paragraph 119; When accepted, an access-accept 508 is returned from the RADIUS server 502 to the client 504); 
report, to the policy management server, a usage of the application by the user subsequent to granting the permission (at least paragraph 119; user accounting information to a designated RADIUS accounting server. At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being delivered and the user accessing the service. The client 504 sends a request with the Accounting Start packet 510 to the RADIUS server 502).

As per Claim 2. The medium of claim 1, wherein the usage limit includes at least one of: an amount of data; a period of time; and an amount of time (at least Rigney section 5.27; see also sections 4.1-4.2, 5; maximum number of seconds).
As per Claim 3. The medium of claim 1, wherein the instructions, when executed by the hardware processor, further cause the hardware processor to: send an Access-Request message according to the RADIUS protocol to the policy management server identifying the application (at least paragraph 119; an access-request 506 is sent from the client 504 to initiate an access request from the RADIUS server 502).
As per Claim 4. The medium of claim 3, wherein the instructions, when executed by the hardware processor, further cause the hardware processor to: receive, from the policy management server an Access-Accept message according to the RADIUS 
As per Claim 5. The medium of claim 1, wherein the instructions, when executed by the hardware processor, further cause the hardware processor to: send an Accounting-Request message according to the RADIUS protocol, wherein the Accounting-Request message specifies the usage of the application by the user (at least paragraph 119; user accounting information to a designated RADIUS accounting server. At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being delivered and the user accessing the service. The client 504 sends a request with the Accounting Start packet 510 to the RADIUS server 502).
As per Claim 6. The medium of claim 1, wherein the instructions, when executed by the hardware processor, further cause the hardware processor to: disconnect the user from the application to revoke the permission (at least Rigney section 5.27; see termination of session).
As per Claim 7. The medium of claim 1, wherein the instructions, when executed by the hardware processor, further cause the hardware processor to: receive, according to the RADIUS protocol, at least one of a Change of Authorization message or a Packet of Disconnect to revoke the permission (at least Rigney section 5.27-28; see also 
As per Claim 8, Sheth discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions that, when executed by the hardware processor, cause the hardware processor to: 
send, to a network access server in an enterprise network, an access accept message responsive to receiving, from the network access server, an access request message, the access request message identifying a user of the enterprise network and an application hosted outside the enterprise network the user requested to access, wherein the network access server grants permission to the user to access the application responsive to receiving the access accept message (at least paragraph 119; an access-request 506 is sent from the client 504 to initiate an access request from the RADIUS server 502; When accepted, an access-accept 508 is returned from the RADIUS server 502 to the client 504); 
determine a usage of the application by the user subsequent to granting the permission (at least paragraph 119; user accounting information to a designated RADIUS accounting server. At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being delivered and the user accessing the service. The client 504 sends a request with the Accounting Start packet 510 to the RADIUS server 502).
Sheth fails to explicitly disclose revoke the permission responsive to the usage of the application by the user exceeding a predetermined usage limit of the application for 
As per Claims 9-20. The limitations therein have substantially the same scope as claims 1-8 because claims 9-14 are a medium performing a method for a policy management server for implementing the transmission of the data received by the medium performing a method for a network access server of claims 1-7; Similarly, claims 15-20 are a system comprising the medium performing a method for a policy management server as in claims 8-14 for implementing the transmission of the data received by the medium performing a method for a network access server of claims 1-8. Therefore claims 9-20 are rejected for at least the same reasons as claims 1-8.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
The above 112 Rejection of claim 3 does not appear fully responded to, nor does the amendment appear to address the issue.

 Applicant argues, in substance, that Sheth does not disclose receive, from a user of an enterprise network, a request to access an application hosted outside the enterprise network.
However, Sheth discloses connecting applications hosted on devices to cloud or enterprise hosted services, such that an application on a device connects to cloud (outside the enterprise network) hosted services / applications (at least paragraph 46). Sheth discloses in par. 42 that the devices/nodes are network devices, client devices, etc. and that data traffic is transmitted through one or more networks including LANs and cloud networks and the Internet, with the purpose of Sheth being to increase security of traffic when traffic can traverse unknown networks outside of a secure single network including an enterprise (see par. 43-45). Thus, the devices within the enterprise network are inherently trusted, if an enterprise device is compromised there are bigger worries than whether a single request’s route is secure, it is only when the user is attempting to access and need their request to traverse networks outside the enterprise network that such security approaches of Sheth are even needed and used. And par. 119 which is relied on for teaching responding to the request, also specifies that an access request is sent from the client to the RADIUS server, further demonstrating that the user client is requesting access to a server and the server may be cloud or enterprise located. 
 responsive to the request, send an access request message to a policy management server for the enterprise network, the access request message identifying the application. 
Applicant argues that Sheth’s RADIUS server is not a policy management server. However, the RADIUS server is a policy management server as the RADIUS server manages access via at least authentication, authorization, and accounting (AAA) policies as is known in the art. This agrees with claim 3’s amended element of the access request message is sent according to the RADIUS protocol to the policy management server and the detailed description “[0032] Responsive to the RADIUS Access-Request message 404, the policy management server may get a list of apps 216 the user of the client 204 is authorized to access, at 406.” And “[0033] The network access server 206 may collect usage data for each of the external apps 216 accessed by the user, at 412. The network access server 206 may occasionally report this usage data to the policy management server 208. In the example of FIG. 4, the network access server 206 may report the usage data by sending a RADIUS Accounting-Request message 414 to the policy management server 208.” The policy management server is managing AAA policies.
Applicant argues Sheth does not disclose the message being sent in response to receiving a request to access an application hosted outside the enterprise network; that Sheth does not disclose the identifying the particular application in the message.
However, the arguments are not persuasive. Sheth clearly recites a user providing details to a client including user name and password to access a service (application) with an access request message, in this par. 119, the service being NAS 
Applicant further argues that the accounting of Sheth is between the client and the RADIUS server. However, Examiner respectfully disagrees that this is not the accounting being performed and not how RADIUS functions. Sheth even clearly outlines that the service being delivered to the client is being accounted for in par 119:
“At the start of service delivery, the NAS generates an Accounting Start packet 510 describing the type of service being delivered and the user accessing the service. The client 504 sends a request with the Accounting Start packet 510 to the RADIUS server 502. The RADIUS server 502 returns an acknowledgment, Accounting-Response 512 to the NAS, acknowledging that the Accounting Start packet 510 has been received. At the end of the service delivery, the client 504 generates an Accounting Stop packet 514, describing the type of service that was delivered and session statistics such as elapsed time, input and output octets, and input and output packets. The RADIUS server 502 responds with an Accounting Response 516.”
	Finally, Applicant argues that Sheth’s access-accept 508 is merely an acceptance of a request to access the RADIUS server, not for access to the application. Again, Examiner respectfully disagrees, as the user is not seeking access to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457